              Case 2:19-cv-01678-MJH Document 1 Filed 12/30/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYVLANIA

 PATRICIA IANNOTTA,                              :
                                                 :
                  Plaintiff,                     :     No.
                                                 :
         v.                                      :
                                                 :
 WYNDHAM PITTSBURGH UNIVERSITY                   :     JURY TRIAL DEMANDED
 CENTER,                                         :
                                                 :
                  Defendant.                     :

                                         COMPLAINT

        Plaintiff Patricia Iannotta (“Mrs. Iannotta”), by her counsel, files this Complaint against

Defendant Wyndham Pittsburgh University Center (“Wyndham”) as follows:

                                 JURISDICTION AND VENUE

        1.       This Court has jurisdiction over this action pursuant to the Family Medical and

Leave Act, 29 U.S.C. § 2611, et seq. (“FMLA”). This Court has jurisdiction over these claims

under 28 U.S.C. § 1331 and 28 U.S.C. § 1343(a)(3) and (4).

        2.       Venue is proper pursuant to 28 U.S.C. § 1391(b) because each claim arose in the

Western District of Pennsylvania and because Mrs. Iannotta resides in this District.

                                            PARTIES

        3.       Mrs. Iannotta is an adult individual residing in the Western District of

Pennsylvania. At all relevant times, Mrs. Iannotta was FMLA eligible. At all relevant times, Mrs.

Iannotta attempted to use FMLA to care for her daughter and husband’s serious medical

conditions, including physical impairments that substantially limited one or more major life

activities.
            Case 2:19-cv-01678-MJH Document 1 Filed 12/30/19 Page 2 of 5



       4.      Wyndham is a Pennsylvania corporation with a principal place of business at 100

Lytton Avenue, Pittsburgh, Pennsylvania 15213. At all relevant times, Wyndham was acting by

and through its duly authorized administrators, agents and/or employees, who at all relevant times

were acting within the course and scope of their employment, and/or in accordance with its

policies, customs and practices.

                                             FACTS

       5.      Wyndham is a hospitality branch of Wyndham Hotels & Resorts and specializes in

restaurant and ballroom catering.

       6.      Mrs. Iannotta began working for Wyndham at its Pittsburgh University Center in

October 2014 as the Director of Sales and Marketing.

       7.      At all relevant times, Mrs. Iannotta received at least satisfactory performance

reviews, was never disciplined, and was diligent in her work.

       8.      On January 3, 2018, Mrs. Iannotta requested time off under the FMLA to care for

her minor biological daughter, who was undergoing serious knee surgery January 8, 2018 and

would thus be incapable of self-care in caring appropriately for her grooming and hygiene, bathing,

dressing and eating, among other things, following her knee surgery.

       9.      Julia Bennet and Samantha Hoffman, both of whom were human resources

representatives for Wyndham, denied Mrs. Iannotta’s request for leave under the FMLA and failed

to provide her with any information on her rights under the FMLA.

       10.     On January 18, 2018, Mrs. Iannotta again requested leave under the FMLA, this

time to care for the serious medical conditions of her disabled husband.




                                                2
            Case 2:19-cv-01678-MJH Document 1 Filed 12/30/19 Page 3 of 5



          11.   Mrs. Iannotta’s husband suffered a stroke in 2011 and since that time has been

unable to care for himself and is solely dependent on others—including Mrs. Iannotta—for his

care.

          12.   In April 2017, Mrs. Iannotta’s husband broke his pelvis and suffered a subdural

hematoma which required serious surgery in January 2018 and thus her request for leave was to

care for him following that surgery.

          13.   Mrs. Iannotta’s request for leave under the FMLA to care for her disabled husband

was likewise denied and she likewise was not provided any information on her rights under the

FMLA.

          14.   Despite having her leave requests denied, Mrs. Iannotta took time off to care for

her minor daughter and disabled husband in January 2018.

          15.   On February 1, 2018, Wyndham placed Mrs. Iannotta on a performance

improvement plan despite the fact that she received an excellent performance review on December

31, 2017 and despite the fact that she had not been disciplined as part of that review nor had she

been placed on a performance improvement plan as part of it.

          16.   Mrs. Iannotta had never previously been placed on a performance improvement

plan; nevertheless, Mrs. Iannotta worked to achieve the goals set out in that plan and in fact met

those goals.

          17.   On March 31, 2018, Mrs. Ianotta’s husband was taken to the emergency room for

an infection relating to his prior surgery and, although Mrs. Iannotta again requested time off under

the FMLA to care for disabled husband, her request was denied.

          18.   Wyndham never explained to Mrs. Iannotta why her requests for FMLA were being

denied.



                                                 3
             Case 2:19-cv-01678-MJH Document 1 Filed 12/30/19 Page 4 of 5



        19.       Mrs. Iannotta was terminated from her employment on May 4, 2018.

        20.       Mrs. Iannotta never received the FMLA benefits from Wyndham for which she was

entitled, and she was terminated by Wyndham because she sought to exercise her rights under the

FMLA.

                                              COUNT I

                                   Interference under the FMLA

        21.       All paragraphs herein are incorporated by reference.

        22.       Mrs. Iannotta was an eligible employee under the FMLA.

        23.       Wyndham is subject to the FMLA’s requirements.

        24.       Although Mrs. Iannotta was entitled to leave under the FMLA, she was terminated

by Wyndham and thus denied the benefits to which she was entitled under the FMLA after she

gave notice of her intention to take FMLA leave.

                                              COUNT II

                                    Retaliation under the FMLA

        25.       All paragraphs herein are incorporated by reference.

        26.       Mrs. Iannotta was terminated from Wyndham simultaneously with or shortly or

immediately after invoking her right to FMLA-qualifying leave, sufficiently raising an inference

of retaliation.

                                      PRAYER FOR RELIEF

        WHEREFORE, Mrs. Iannotta requests that this Court grant the following relief where

applicable:

        a.        That Wyndham be required to compensate her for back pay, front pay and other
                  damages in the form of lost wages, and lost or reduced benefits, with interest until
                  the date of any verdict as to be determined at trial;



                                                   4
     Case 2:19-cv-01678-MJH Document 1 Filed 12/30/19 Page 5 of 5



b.      Liquidated damages in an amount to be determined at trial;

c.      Attorney’s fees and costs; and

d.      All other relief this Court deems just and proper.

                                      Respectfully submitted,

                                      THE LAW OFFICES OF TIMOTHY P. O’BRIEN

                                      /s/ Alec B. Wright
                                      Alec B. Wright
                                      Pa. ID No. 316657

                                      Henry W. Oliver Building
                                      525 Smithfield Street, Suite 1025
                                      Pittsburgh, PA 15222
                                      (412) 232-4400
                                      abw@obrienlawpgh.com

                                      Counsel for Plaintiff, Patricia Iannotta




                                          5
